[Cite as Kobal v. Brian A. Cole & Assocs., 2021-Ohio-2315.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

JOHN E. KOBAL,                                         :

                Plaintiff-Appellant,                   :
                                                                No. 110141
                v.                                     :

BRIAN A. COLE AND                                      :
ASSOCIATES, ET AL.,
                                                       :
                Defendants-Appellees.


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 8, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-926447


                                            Appearances:

                John E. Kobal, pro se.

                Volpini Law, L.L.C., and Laura L. Volpini, for appellees.


LISA B. FORBES, P.J.:

                   Plaintiff John E. Kobal (“Kobal”), acting pro se, appeals from the trial

court’s judgment dismissing with prejudice under the doctrine of res judicata

various claims against defendants Brian A. Cole and Associates, Brian A. Cole, TBN
of Ohio, and Norm Incze (“the Defendants”). After reviewing the facts of the case

and pertinent law, we affirm the trial court’s judgment.

I.   Facts and Procedural History

               On May 1, 2018, Kobal filed a complaint against the Defendants

alleging nine causes of action: accounting; breach of contract; “blue sky”; fraud;

conversion; unjust enrichment; “civil RICO”; “S.E.C.”; and “John Does.” See Kobal

v. Brian A. Cole and Assocs., Cuyahoga C.P. No. CV-18-897001 (“Kobal I”). On

June 28, 2018, the court granted the Defendants’ motion to dismiss pursuant to

Civ.R. 12(B)(6), finding that “each claim is governed by a different statute of

limitations and each claim is time bar[r]ed,” citing R.C. 2305.06, 1707.43, 2305.09,

2923.34 and 15 USCS 781. Kobal did not appeal this dismissal. On June 18, 2019,

Kobal filed a motion for relief from judgment pursuant to Civ.R. 60(B), which the

court denied on November 12, 2019. Kobal did not appeal this denial.

               On December 11, 2019, Kobal filed another complaint against the

Defendants1 alleging seven causes of action: accounting; breach of contract; “blue

sky”; fraud and misrepresentation; unjust enrichment; constructive trust; and

“John Does.” On March 19, 2020, the court dismissed Kobal’s claims against the

Defendants “with prejudice at cost to plaintiff as each has been previously disposed

of in Case No. 897001.” It is from this order that Kobal appeals, raising nine

assignments of error for our review.


      1  Kobal filed this complaint against the Defendants, his ex-wife, and “John Does.”
Kobal ultimately dismissed the John Doe defendants from this case. Kobal’s ex-wife did
not file an appellate brief or otherwise participate in this case.
II. Law and Analysis — Res Judicata

              The Ohio Supreme Court has held that:

      Under the doctrine of res judicata, a final judgment of conviction bars
      the convicted defendant from raising and litigating in any proceeding,
      except an appeal from that judgment, any defense or any claimed lack
      of due process that was raised or could have been raised by the
      defendant at the trial which resulted in that judgment of conviction or
      on an appeal from that judgment.

(Emphasis omitted.) State v. Perry, 10 Ohio St.2d 175, 180, 226 N.E.2d 104 (1967).

              “The doctrine of res judicata requires a plaintiff to present every

ground for relief in the first action, or be forever barred from asserting it.” Natl.

Amusements v. Springdale, 53 Ohio St.3d 60, 62, 558 N.E.2d 1178 (1990). See also

Grava v. Parkman Twp., 73 Ohio St.3d 379, 382, 653 N.E.2d 226 (1995) (“a valid,

final judgment rendered upon the merits bars all subsequent actions based upon

any claim arising out of the transaction or occurrence that was the subject matter of

the previous action”).   “Res judicata makes a final judgment between parties

conclusive as to all claims that were litigated or that could have been litigated in

that action.” (Emphasis sic.) Hempstead v. Cleveland Bd. of Edn., 8th Dist.

Cuyahoga No. 90955, 2008-Ohio-5350, ¶ 6.

              It is long-standing Ohio law that “a judgment based upon the statute

of limitations is generally regarded as on the merits and bars another action for the

same cause.” La Barbera v. Batsch, 10 Ohio St.2d 106, 114-115, 227 N.E.2d 55

(1967).

              On appeal, Kobal’s entire argument concerning the doctrine of res

judicata is contained in his first assignment of error, which follows verbatim:
      Misuse of Res Judicata as a reason for dismissal of the case. Journal
      Entry states “as each has been previously disposed of in Case No.
      897001.” Res Judicata is not applicable with the present of fraud and
      the Court judgment improper because it was not based on merit due to
      a lack of jurisdiction for the Court to hear the case to hear the Case No.
      897001.

      Any use of Res Judicata in this case as a reason for dismissal is
      groundless and goes against legal protocol. The issues were not
      previously “disposed of” (using Court’s words) in the initial filing by the
      Appellant – Case No. 897001. The trial Court had no authority to hear
      and rule on any aspects of the case because of a jurisdictional matter.
      In the initial Appellant trial Court filing, the Court rendered an
      improper, abuse of discretion statement that had no practical
      significance – because of jurisdiction – that Appellant claims were
      outside the Statute of Limitations. Furthermore, with no discovery
      required by the Court and credible irrefutable evidence submitted by
      the Appellant, the action by the Court was grossly unfair and
      prejudicial; any such court judgment shall be void in the presence of a
      jurisdictional issue – which takes precedence. (Exhibit 15 – Appellant
      Motion).2 One of the Appellant counts on the Complaint made
      reference to misconduct involving a Federal law (which the State of
      Ohio has as well and the Appellant included in the Complaint. This
      became a jurisdictional issue that prevented the Trial Court from
      accepting the case. For the trial Court to consider accepting and
      considering a civil complaint, it must be absent of any reference to
      claims of misconduct involving a Federal rules and regulations being
      violated. In Appellant refiling of the case, any reference or claim of
      misconduct involving a Federal issue or law is not present. Res judicata
      is not proper with reference to judgment or rulings on cases that do not
      involve merit and/or – as aforementioned – with the presence of issues
      involving fraud and misrepresentation.          ORC 2912.01(A)(B) –
      Violations of law. Norwood Vs. McDonald 1942; 142; Ohio St. 299
      (2900.240), 52 N.E., 2d 67.

               As a pro se litigant, Kobal “is presumed to have knowledge of the law

and of correct legal procedure and is held to the same standard as all other litigants.”


      2 Exhibit No. 15, which is attached to Kobal’s appellate brief, is an unauthenticated
copy of a document that he filed in the trial court in the case at hand. The document is
captioned: “Plaintiff opposition to court decision to dismiss claims against [the
Defendants]. Request for reconsideration.”
Kilroy v. B.H. Lakeshore Co., 111 Ohio App.3d 357, 363, 676 N.E.2d 171 (8th

Dist.1996). Upon review, we find that the causes of action in Kobal I and the causes

of action in the case at hand are based on the same set of underlying facts. The

following pertinent allegations, which are common to both complaints, set a

background of this dispute: Kobal worked for the Defendants “performing loan

origination and telemarketing services from on or about 1998 to on or about mid-

October, 2006.” In March 2006, Kobal “was solicited by” the Defendants “to invest

$120,000” with them “for business expansion.” In February 2007, the Defendants

“solicited [Kobal] for another investment” of $100,000 for business expansion “into

the southwestern states.” According to Kobal, “[t]he minimum guaranteed rate of

return for the [investments] was 25% * * * per year,” and the Defendants

“guaranteed [that Kobal] would never lose any part of the original * * *

investment[s].” Kobal “now alleges that Defendants failed in all respects and terms

of the (2) two investment contracts.”

              Attached to his complaint in the case at hand are the following

exhibits: 1) a bank check dated March 3, 2006, for $9,500 remitted by Kobal and

paid to TBN of Ohio; 2) an “Investment Agreement” between Kathleen M. Kobal,

who is Kobal’s ex-wife, and Brian A. Cole and Associates dated July 14, 2006, for

$100,000; 3) an “Investment Agreement” between KMK Consulting, L.L.C., and

Brian A. Cole and Associates dated January 30, 2007, for $100,000; 4) an “Investor

Agreement” between KMK Title, L.L.C., and Brian A. Cole, Thomas Coriell, and
Norman Incze dated February 1, 2007 for $120,000; and 5) Kobal’s affidavit, which

sets forth the above referenced allegations.

               In short, this case concerns investment contracts from 2006 and

2007 to which Kobal is not a party. The claims and issues in the case at hand were,

or could have been, adjudicated on the merits in Kobal I, when the court dismissed

that case after finding that all the causes of action were barred by statutes of

limitations. Kobal did not appeal this dismissal. Kobal is barred by the doctrine of

res judicata from relitigating these claims and issues, and his first assignment of

error is overruled.

               Kobal’s assignments of error two through nine do not relate to the

March 19, 2020 final judgment of dismissal from which he appealed, do not identify

an alleged error by the court, and are not supported by relevant legal authority.

Pursuant to App.R. 16(A)(7), an appellant’s brief shall include “[a]n argument

containing the contentions of the appellant with respect to each assignment of error

presented for review and the reasons in support of the contentions, with citations to

the authorities, statutes, and part of the record on which appellant relies.” This court

“may disregard an assignment of error presented for review if the party raising it

fails to identify in the record the error on which the assignment of error is based or

fails to argue the assignment separately in the brief, as required under

App.R. 16(A).” App.R. 12(A)(2).

               For example, in assignment of error four, which is titled “Breach of

written investment contracts,” Kobal argues that the Defendants breached various
contracts. Kobal cites no legal authority whatsoever under this assignment of error,

nor does he cite to the record. Consequently, there is nothing for this court to review.

Accordingly, we disregard assignments of error two through nine and affirm the trial

court’s dismissal of Kobal’s complaint.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for his appeal.

      It is ordered that a special mandate be sent to said court to carry out this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR